UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

SHREVEPORT DIVISION
UNITED STATES OF AMERICA CRIMINAL ACTION NO. 14-102-02
VERSUS JUDGE ELIZABEI`H ERNY FOOTE
CHRISTY SIMS |V|AGISTRATE JUDGE HORNSBY

 

MEMORANDUM RULING

Before the Court is a “Motion Pursuant to 28 USC (f)(3) in Light of the Retroactive
Effect of Johnson v United States and its Progeny, We|ch v United States," filed by the
Defendant, Christy Sims (“Sims”). [Record Document 90]. In this motion, Sims contends
that her sixty-month sentence must be vacated in the aftermath of the Supreme Court’s
opinion in Johnson v. United States, 135 S. Ct. 2551 (2015). Because gm is
inapplicable to Sims’s case, her motion is DENIED.

I. Background.

Sims was charged in a federal indictment With conspiracy to distribute five grams
or'more of methamphetamine, in violation of 21 U.S.C. §§ 841 & 846 (count one);
, possession.with intent to distribute five grams or more of methamphetamine, in violation
of 21 U`.S.C. § 841(a)(1) and 18 U.S.C. § 2 (count two); and possession of firearms and
ammunition in furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c)
(count three). Record Document 1. Her co-defendant, Brandon Ragland ("Ragland”), was
also charged in counts one through three, in addition to counts four and five. I_d. Sims pled

guilty to count one. Record Documents 70 & 72. The stipulated factual basis provided that

 

DEA and ATF agents

debriefed a subject who stated he could have a person named “BG", later
identified as Brandon Ragland (Rag|and), drive from Te)<as to Shreveport, LA,
to deliver methamphetaminel The subject placed a telephone call to
Ragland, organizing a methamphetamine transaction, to be executed later
the same day.

Ragland eventually arrived at the subject's house in a maroon truck
and then entered, while a passenger waited outside. Ragland was then taken
into custody by agents after dropping a bag containing suspected narcotics
on the floor beside him. The narcotics were later submitted to the crime lab,
testing positive for methamphetamine with a net weight of 25 grams.
Ragland told agents that there were three or four guns and additional
methamphetamine outside in the truck. Contact was made with the
passenger, identified as Christy Sims (Slms). As a result of the search,
agents also retrieved a bag containing 12 grams of methamphetamine from
the center console of the truck.

Ragland, per Miranda, admitted that he and CHRISTY SIMS (SIMS)
drove to Shreveport to conduct this methamphetamine transaction. SIMS
was interviewed and confirmed Ragland's statement. SIMS stated that the
truck in question was registered to a family member of SIMS, but she
actually paid for the truck, it is under her control and that she allowed
Ragland to drive lt on this date.

 

Record Document 72-2, p. 2.

For sentencing, the presentence report (“PSR") calculated a base offense level of
24, based on the quantity of methamphetamine Record Document 84, 11 15. The PSR
recommended a two-level increase, pursuant to U.S.S.G. § 2D1.1(b)(1) for possession of
a dangerous weapon during the drug offense. I_d_., 11 16. Three levels were deducted for
acceptance of responsibility, icl_., 11s 22-23, resulting in a total offense level of 23, i_<L 11 24.
Sims had no criminal history, resulting in a criminal history score of I. The Guide|lne range
was 46-57 months, however the count to which Sims pled guilty carried a five year

mandatory minimum sentence. I_<L, 11s 53-54. Thus, the Guide|lne range became 60

Page 2 of 13

months. I_cl_.

Sims objected to the § 2D1.1 enhancement, arguing that while she was aware of
the shotguns in the truck, she was unaware that methamphetamine and a pistol were in
the truck’s console. I_d. at p. 12. Sims also objected to the PSR’s failure to find she was
entitled to the safety valve. §

With regard to the § 2D1.1 enhancement, Sims argued that her knowledge of the
shotguns in the truck was unimportant because those firearms were not connected to the
offense but rather were for Sims’s protection. Record Document 81, p. 4. The
Government responded that when agents approached Sims at the time of arrest, she was
waiting in the truck for Ragland, who had just been arrested inside the house where he
intended to sell the methamphetamine Record Document 83, p. 3. At that time, Sims
admitted that there were firearms and methamphetamine in the vehic|e. I_d. She stated
she and Ragland drove to Shreveport almost every day to sell methamphetamine and that
she was aware of the firearms in the vehicle. I_d_.

At the sentencing hearing, the Court relied upon § 2D1.1, App|ication Note 11(A),
which provides that “[t]he enhancement should be applied if the weapon was present,
unless it is clearly improbable that the weapon was connected with the offense. For
example, the enhancement would not be applied if the defendant, arrested at the
defendant's residence, had an unloaded hunting rifle in the closet.” U.S.S.G. § 2D1.1, App.
Note 11(A). The Court found that the enhancement was applicable to Sims, as it was not

“clearly improbable" that the weapons were connected to this offense. First, according to

Page 3 of 13

the Government’s representations, Sims admitted knowledge of the pistol and the drugs.
Second, at least one of the shotguns in the vehicle was loaded and accessible to Sims
should she need it. The Court’s ruling on the § 2D1.1 enhancement precluded the
application of the safety valve. The Court thus overruled Sims’s objections and adopted
the PSR without change. Record Document 88, p. 1. The Court sentenced Sims to sixty
months’ imprisonment, which was the statutory mandatory minimum sentence the Court
could impose irrespective of the Guide|lnes. Record Document 87. Judgment was entered
on March 2, 2015. Docket sheet text of Document 87.

Sims did not appeal her conviction or sentence. Instead, on June 29, 2016, she filed
the instant motion. On August 12, 2016, she also filed what she captioned as a
supplemental brief; in actuality, it contains a wholly separate request for a minor role
reduction per Amendment 794 to the Sentencing Guidelines. Record Document 93.

The Government filed a motion to stay the case pending a ruling in Beckles v. United
SH, 137 S. Ct. 886 (2017), which was granted by this Court. Record Documents 94-95.
Thereafter, the Government responded to Sims’s initial motlon, arguing that the motion is

time-barred, and Sims is not entitled to relief under Johnson. Record Document 97. The

 

Government did not respond to Sims’s request for a sentencing reduction under
Amendment 794. As the matter is now ripe for adjudication, the stay is LIFTED.

II. Law and Analysis.
Under 28 U.S.C. § 2255, a prisoner may move to vacate, set aside, or correct a

sentence imposed by a federal court when: (1) the sentence “was imposed in violation of

Page 4 of 13

the Constitutlon or laws of the United States[;]” (2) “the court was without jurisdiction to
impose such sentence[;]” (3) “the sentence was in excess of the maximum authorized by
law[;]" or (4) the sentence “is otherwise subject to collateral attack.” United States v.
we 691 F.3d 660, 666 (5th Cir. 2012); 28 U.S.C. § 2255(a). “As the Supreme Court
holds, ‘[h]abeas review is an extraordinary remedy and will not be allowed to do service
for an appeal."' United States v. Cooper, 548 F. App'x 114, 115 (5th Cir. 2013) (internal
quotations and citations omitted) (quoting Bouslev v. United States, 523 U.S. 614, 622
(1998)). Rather, after a defendant is convicted and exhausts the right to appeal, a court
is “entitled to presume that the defendant stands fairly and finally convicted." QLed
States v. Shaid, 937 F.2d 228, 231-32 (5th Cir. 1991) (internal marks omitted) (quoting
United States v. Frady, 456 U.S. 152, 164 (1982)).

“Relief under 28 U.S.C. § 2255 is reserved for transgressions of constitutional rights
and for a narrow range of injuries that could not have been raised on direct appeal and
would, if condoned, result in a complete miscarriage of justice.” United States v. Younql
77 F. App'x 708, 709 (5th Cir. 2003) (citing United States v. Vauqhn, 955 F.2d 367, 368
(5th Cir. 1992)).

Section 2255 motions are subject to a one-year statute of limitations period. 28
U.S.C. § 2255, The one-year period begins running from the latest of:

(1) the date on which the judgment of conviction becomes final;

(2) the date on which the impediment to making a motion created by

governmental action in violation of the Constitutlon or laws of the United

States is removed, if the movant was prevented from making a motion by
such governmental action;

Page 5 of 13

(3) the date on which the right asserted was initially recognized by the
Supreme Court, if that right has been newly recognized by the Supreme
Court and made retroactively applicable to cases on collateral review; or

(4) the date on which the facts supporting the claim or claims presented
could have been discovered through the exercise of clue diligence.

I_d_. § 2255(f).

In the instant case, Sims’s judgment of conviction became final on March 16, 2015,
after her fourteen-day period for filing a notice of appeal expired. Fed. R. App. P. 4(b);
United States v. Plascencla, 537 F.3d 385, 388 (5th Cir. 2008) (holding that a federal
conviction becomes final upon the expiration of the defendant's time to file a direct
appeal). Unless another provision of § 2255(f) applies, Sims’s one-year period to file her
§ 2255 motion expired on March 16, 2016, To circumvent the one-year bar, Sims purports

to rely upon the Supreme Court’s decision in Johnson, and thus invokes § 2255(f)(3)- the

 

date on which a right asserted was initially recognized by the Supreme Court, if that right
has been newly recognized by the Supreme Court and made retroactively applicable to

cases on collateral review. Johnson, which did newly recognize a right which is

 

retroactively applicable to cases on collateral review, was decided by the Supreme Court
on June 25, 2015. Whi|e Sims’s § 2255 motion was received by the C|erk's Office on June
29, 2016, her certificate of service is dated June 24, 2016. The Court will therefore find

Sims’s motion is timely, but only if she is entitled to relief under Johnson.

 

A. Johnson.
The Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e), imposes harsher

statutory penalties for a defendant who is convicted of 18 U.S.C. § 922(g) and has three

Page 6 of 13

prior convictions for violent felonies or serious drug crimes. The ACCA defines a violent
felony as a crime punishable by imprisonment for one year that: “(i) has as an element
the use, attempted use, or threatened use of physical force against the person of another;
or (ii) is burglary, arson, or extortion, involves use of explosives, or otherwise /'m/o/ves
conduct that presents a ser/ous potent/a/ risk of ph ys/'ca/ /'nju/y to another. . . 18 U .S.C.
§ 924(e)(2)(B) (emphasis added). The italicized text has been dubbed the residual clause.

In Johnson, the Supreme Court held that the residual clause was unconstitutionally vague.

 

Johnson, 135 S. Ct. at 2556. In Welch v. United States, 136 S. Ct. 1257 (2016), the

Supreme Court announced that Johnson established a new substantive rule that applied

 

retroactively to cases on collateral review.

Here, Sims asserts that “her sentence, as it relates to the ‘enhancements’ based on
‘violence', is illegal, as said sentence is influenced by said enhancements, has been now
deemed unconstitutional." Record Document 90, p. 1. More specifically, she seems to
argue that because she pled guilty to a drug count, and not a firearms count, and because
she never admitted knowledge or possession of the guns in question, it was
unconstitutional for the Court to apply the § 2D1.1 enhancementl Indeed, she contends,

there were no charges of violence. Nocharges [sic] in reference to firearms,
and in her plea, there was no indication that she would be held accountable
for anything other than what she was charged with. . . [but she] was
enhacned [sic] by (2) additional points, based on presumption. Prior to
Johnson, it was the norm to assume that when there is [sic] drugs, there will
be firearms, with potential for violence. The petitioner did not admit to
possession of a weapon. The fact is her codefendant was charged with the
weapons in question. . . . Sims . . . stated she never owned any weapons .
. . . [And she] never admitted to possession or knowledge of any weapons.

The petitioner was allotted (2) levels for ‘violence’. Arbitrary

 

Page 7 of 13

enforcement was applied here, where the Judge had to make a decision on
what he thought could have been probable, which . . . is unconstitutional. .
. . The wording used to justify the enhancement for violence is no longer
valid.1

w id_'l pp' 4'6
As discussed above, Sims’s offense level was increased by two, pursuant to § 2D1.1
of the Sentencing Guide|lnes because she and Ragland possessed guns in connection with

their drug offense. Johnson did not void the application of§ 2D1.1 or any other Guideline

 

provision, nor did it otherwise affect Sims’s sentencing calculation in this matter. In other

words, Sims was not sentenced under the ACCA, and Johnson did not alter the application

 

Of§ 2D1.1.2

Furthermore, the Court notes that in Beckles, the Supreme Court held that the

 

Sentencing Guidelines are not subject to vagueness challenges like the ACCA because the
Guide|lnes, unlike the ACCA, “merely guide" the exercise of the court's discretion in
choosing an appropriate sentence. Bec_kles, 137 S. Ct. at 894-895. Thus, “[t]he Guide|lnes
are not subject to vagueness challenges." United States v. Godov, 890 F.3d 531, 537 (5th
Cir. 2018), as revised (June 25, 2018), Because the advisory Guide|lnes are not
“substantive laws that fix sentences or proscribe conduct,” they are different from the

ACCA. I_d. at 540 ; see also United States v. Martinez, 682 F. App'x 304, 304 (5th Cir. 2017)

 

1 Sims was charged with possession of firearms and ammunition in furtherance of
drug trachking activity, just as Ragland was. Her statement to the contrary is a
misrepresentation to the Court.

2 Section 2D1.1's two-point enhancement does not contain or incorporate any
clauses resembling the residual clause found unconstitutional in Johnson.

 

Page 8 of 13

(BL|<|§ "SC|uarely held that the Sentencing Guide|lnes are not subject to vagueness
challenges under the Due Process clause.”).

In sum, there is no merit to Sims’s claim that she is entitled to resentencing under
mson. mo_n does not apply, and Sims cannot use § 2255(f)(3) to extend the statute
of limitations.

Furthermore, the Court would be remiss if it did not point out that Sims’s ultimate
sentence of sixty months was based on the statutory mandatory minimum that had to be
imposed because of the count to which she pled guilty. Her sentence was not driven by
the Guideline calculation, but rather by the statute, which is plainly unaffected by J_o_l'M)n
or its progeny.

B. Eguitable Tolling.

“[T]he statute of limitations in § 2255 may be equitably tolled in ‘rare and
exceptional circumstances.’ ” United States v. Patterson, 211 F.3d 927, 930 (5th Cir. 2000).
“The doctrine of equitable tolling preserves a [party's] claims when strict application of the
statute of limitations would be inequitable." Davis v. Johnson, 158 F.3d 806, 810 (5th Cir.
1998) (quoting Lambert v. United States, 44 F.3d 296, 298 (5th Cir. 1995)). It “applies
principally where [one party] is actively misled by the [other party] about the cause of
action or is prevented in some extraordinary way from asserting his rights.” g M
v. Johnson, 184 F.3d 398, 402 (5th Cir. 1999) (quoting Rashidi v. American President
L_ir§§, 96 F.3d 124, 128 (5th Cir. 1996)), abrogated on other grounds by Richards v.

Tha|er, 710 F.3d 573, 578-79 (5th Cir. 2013).

Page 9 of 13

The petitioner bears the burden of showing entitlement to equitable tolling. M[§
v. Donnelly, 223 F.3d 797, 797 (5th Cir. 2000). In the context of a habeas petition filed
by a state prisoner, the Supreme Court has stated that a habeas petitioner is entitled to
equitable tolling only if he shows that: (1) he has been pursuing his rights diligently, and
(2) some extraordinary circumstance prevented a timely filing. Holland v. Florida, 560 U.S.
631, 649 (2010) (citing Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)). “[E]quity is not
intended for those who sleep on their rights." Covev v. Arkansas River Co., 865 F.2d 660,
662 (5th Cir. 1989). Courts must examine each case in order to determine if there are
sufncient exceptional circumstances that warrant equitable tolling. Fisher v. Johnson, 174
F.3d 710, 713 (5th Cir. 1999).
Here, Sims does not invoke equitable tolling and instead claims her motion is timely.
She has not demonstrated that she diligently pursued her rights or that extraordinary
circumstances prevented her from filing her motion to vacate earlier so as to warrant
equitable tolling. She has failed to satisfy her burden of proving entitlement to equitable
tolling; as such, her § 2255 motion is untimely.
C. Amendment 794.
Sims’s supplemental brief requests a sentencing reduction pursuant to Amendment
794 to the Sentencing Guidelines. Amendment 794 became effective on November 1,
2015, United States v. Castro, 843 F.3d 608, 611 (5th Cir. 2016), which was after Sims was
sentenced by this Court. This amendment clarified the circumstances under which U.S.S.G.

§ 3B1.2's mitigating role reductions are to be applied. “Amendment 794 introduced a list

Page 10 of 13

of non-exhaustive factors that a sentencing court should consider in determining whether
to apply a mitigating role adjustment." United States v. Gomez-Valle, 828 F.3d 324, 329
(5th Cir. 2016). In United States v. Sanchez-Villarreal, 857 F.3d 714, 721 (5th Cir. 2017),
the Fifth Circuit held that Amendment 794 is clarifying and thus can be applied retroactively
on direct appeal.

Sims seems to claim her sentence was unconstitutional because she did not receive
a downward adjustment for a minor role under § 3B1.2. However, a “district court's
technical application of the Guide|lnes does not give rise to a constitutional issue cognizable
under § 2255." United States v. Seqler, 37 F.3d 1131, 1134 (5th Cir. 1994) (citing M
States v. Vaughn, 955 F.2d 367, 368 (5th Cir. 1992)); see also United States v. Guerrerol
691 F. App'x 179, 179 (5th Cir. 2017), Thus, Sims is not entitled to relief under § 2255 on
this claim.

The relief Sims truly seeks-a sentence reduction under Amendment 794-is only
available through an 18 U.S.C. § 3582(c)(2) motion. As such, the Court will construe her
motion under § 3582. “A federal court generally ‘may not modify a term of imprisonment
once it has been imposed,' " Dillon v. United States, 560 U.S. 817, 819 (2010) (quoting 18
U.S.C. § 3582(c)), except “in the case of a defendant who has been sentenced to a term
of imprisonment based on a sentencing range that has subsequently been lowered by the
Sentencing Commission . . . .” 18 U.S.C. § 3582(c)(2); see also Freeman v. United States,
564 U.S. 522, 526 (2011). Such defendants may move for retroactive modification of their

sentences. Freeman, 564 U.S. at 526. However, a sentence reduction under § 3582 is

Page 11 of 13

 

only permitted if it is consistent with the Sentencing Commission’s policy statements, which
are found in § 181.10 of the Sentencing Guidelines. g 18 U.S.C. § 3582(c)(2); M
States v. Boe, 117 F.3d 830, 831 (5th Cir. 1997). Section 1B1.10(d) lists the amendments
to the Guidelines that are eligible for retroactive effect; Amendment 794 is not included
among them.

Thus, even if an amendment is deemed clarifying, the Court cannot consider it in
the context of a collateral attack on a sentence if that amendment is not listed in §
151.10(d). See United States v. Carreon-Palacio, 73 F. App'x 67, 68 (5th Cir. 2003) ("While
we will consider the effect of ‘clarifying’ amendments on direct appeal, a different rule
applies when the issue is raised on collateral attack pursuant to 18 U.S.C. § 3582(c)(2).").
“Section 3582(c)(2) applies only to retroactive guideline amendments that are listed in

U.S.S.G. § 181.10.” Guerrero, 691 F. App'x at 180. Therefore, Amendment 794 is not

 

retroactively applicable on collateral review, and a reduction under § 3582(c)(2) is not
authorized. Accordingly, Sims’s claim, even if construed as a motion for sentence reduction
under § 3582(c)(2), lacks merit.

III. Conc|usion.

Based on the foregoing, the Court finds that Sims’s § 2255 motion is untimely and
her claim for a sentencing reduction pursuant to Amendment 794 is without merit.
Accordingly, Sims’s motion [Record Document 90] be and is hereby DENIED and
DISMISSED WITH PREJUDICE.

Pursuant to Rule 11(a) of the Rules governing § 2255 proceedings for the United

Page 12 of 13

States District Courts, this Court must issue or deny a certificate of appealability when it
enters a final order adverse to the petitioner. Unless a Circuit Justice or a Circuit or District
Judge issues a certificate of appealability, an appeal may not be taken to the court of
appeal. In this case, a certificate of appealability is DENIED because Sims has failed to
demonstrate a substantial showing of the denial of a constitutional right.

THUS DONE AND SIGNED, in Shreveport, Louisiana, this/_&Mday of

November, 2018.

 

 

Page 13 of 13

 

